Citation Nr: 1606892	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-06 435	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right wrist strain. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from June 1997 to June 2001 and July 2001 to July 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO denied service connection for a right wrist strain.  In June 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012.  

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in September 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the applicant if further action is required. 


REMAND

The Board regrets that additional development is necessary before it can adjudicate the Veteran's claim.  In this regard the Board notes that the Veteran seeks service connection for a right wrist strain.  

The Veteran first injured his right wrist while playing basketball during active duty service.  He was diagnosed with a right wrist contusion.  See Service Treatment Record, 49 (April 18, 2001).
 
The post-service evidence reflects that the Veteran received treatment for his right wrist beginning in March 2009.  See Medical Treatment Record - Government Facility, 1 (March 19, 2009). 

At a VA examination in October 2010, an examiner provided a diagnosis of right wrist strain. A nexus opinion was not provided.

At a VA examination in January 2011, another examiner provided a diagnosis of chronic pain syndrome.  The examiner opined that she could not resolve the issue as to cause without resort to mere speculation, as it was unclear how a minor sprain a decade ago, which healed and did not cut military service short or result in permanent profile during active military service, could be the etiology of persistent or chronic pain.  

In his June 2011 NOD, the Veteran asserted that the STRs did not show repeated complaints or treatment regarding his injury because he did not want to become "branded" or ostracized.  The Veteran described that the common treatment regimen for his injury during active duty service was ibuprofen and instructions to "deal with it."  

The Veteran testified at his September 2015 hearing that his wrist continued to bother him since he left active duty service in 2005.  See Hearing Testimony, 6 (September 23, 2015).

The Board finds the Veteran's testimony both competent and credible as to experiencing recurrent pain following his April 2001 in-service injury to present.   As the record is unclear whether the VA examiner in January 2011 considered the Veteran's contention regarding continued wrist pain following his injury, a new examination should be conducted to determine the etiology of his present diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding, non-duplicative, treatment records associated with his right wrist disability and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself as well as individuals who have first-hand knowledge of his right wrist symptoms during and since service.  He must be provided an appropriate amount of time to submit this lay evidence. 

3.  After the above development has been completed and all obtainable records have been associated the claims file, afford the Veteran a VA examination, to be conducted by an appropriate examiner, for his right wrist disability (if a neurologist or other specialist is needed to perform an adequate examination, schedule the Veteran for the appropriate, specialized, VA examination).  The claims folder, and a copy of this REMAND, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be accomplished and the clinical findings reported in detail. 

The examiner must state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current wrist disability, to include a right wrist strain or chronic pain syndrome, had onset during active duty or is otherwise causally related to active duty.

In offering these impressions, the examiner is advised that the Board finds the Veteran's report of experiencing recurrent, right wrist pain, since his 2001 in-service basketball injury, to be credible.  Therefore, the examiner must specifically acknowledge and consider this history in formulating an opinion as to whether any current wrist disability is related to service.

If arthritis is present, the examiner should state whether it is at least as likely as not that such arthritis manifested within one year of service discharge.  

A complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

5.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto returning the matter to this Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






